Citation Nr: 0728289	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for chronic duodenitis.  

3.  Entitlement to service connection for a chronic stomach 
disorder to include gastritis.  

4.  Entitlement to service connection for a chronic hiatal 
hernia.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to February 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for chronic post-traumatic stress disorder (PTSD), 
chronic duodenitis, chronic gastritis, and a chronic hiatal 
hernia.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In November 2004, the veteran submitted a claim of 
entitlement to service connection for chronic emphysema 
claimed as the result of Agent Orange exposure.  In June 
2005, the veteran submitted claims of entitlement to service 
connection for chronic peptic ulcer disease, chronic 
obstructive pulmonary disease, and chronic alcoholism.  It 
appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


REMAND

The veteran asserts that service connection is warranted for 
chronic PTSD secondary to his traumatic Vietnam War-related 
experiences.  He contends further that he developed chronic 
duodenitis, chronic gastritis, and a chronic hiatal hernia as 
the result of his chronic PTSD.  
In reviewing the claims file, the Board observes that the 
veteran reported several Vietnam War-related stressful 
experiences including: the accidental electrocution of a 
fellow United States serviceman at the Deep Water Pier 
facility, Danang, Republic of Vietnam, in August 1970; a 
skimmer boat explosion at the Bridge Cargo Ramp, Danang, 
Republic of Vietnam, between October 1969 and June 1969; and 
an attack on the China Beach, Danang, Republic of Vietnam, 
United States Naval Hospital.  Appropriate action has not 
been undertaken to verify the veteran's claimed stressors.  

In a June 2006 written statement, the veteran related that he 
was currently being treated at the Ann Arbor, Michigan, VA 
Medical Center's PTSD clinic.  Clinical documentation of the 
cited treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A March 2005 Social Security Administration (SSA) 
administrative law judge decision determined that the veteran 
was entitled to SSA disability benefits based, in significant 
part, upon his chronic psychiatric disabilities including 
PTSD.  The evidence considered by the SSA is not of record.  
The VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-88 (1992).  

The veteran has not been afforded a VA examination for 
compensation purposes.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
psychiatric and gastrointestinal 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, including that 
provided at the Ann Arbor, Michigan, VA 
Medical Center and not already of record, 
be forwarded for incorporation into the 
record.  

3.  Then submit the veteran's written 
statements as to his alleged inservice 
stressors to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for verification of the claimed 
stressors.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric and 
chronic gastrointestinal disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner or 
examiners should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner or examiners should advance 
an opinion as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disability 
originated during active service; is 
etiologically related to the 
veteran's Vietnam War-related 
experiences; or is in any other way 
causally related to active service?  

b.  Whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
duodenitis originated during active 
service; had its onset during active 
service; is in any other way 
causally related to active service; 
and/or is etiologically related to 
and/or has increased in severity 
beyond its natural progression 
secondary to the veteran's acquired 
psychiatric disabilities?  

c.  Whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
stomach disorder originated during 
active service; had its onset during 
active service; is in any other way 
causally related to active service; 
and/or is etiologically related to 
and/or has increased in severity 
beyond its natural progression 
secondary to the veteran's acquired 
psychiatric disabilities?

d.  Whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified hiatal 
hernia originated during active 
service; had its onset during active 
service; is in any other way 
causally related to active service; 
and/or is etiologically related to 
and/or has increased in severity 
beyond its natural progression 
secondary to the veteran's acquired 
psychiatric disabilities?

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include chronic PTSD; chronic duodenitis, 
a chronic stomach disorder to include 
gastritis, and a chronic hiatal hernia.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

